1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 12/30/2020 and 3/12/2021, is acknowledged.
      
3.  Claims 1, 19, 22, 26, 29, 31, 38-40, 47, 55, 57, and 68-83  are pending and under examination in the instant application.
 
4.  The following new grounds of rejection are necessitated by the amendment submitted 12/30/2020.

5.  The specification at page 79, Table 3, is objected to because Mab STM073 heavy chain V domain Chothia CDR2 SSGGSY (SEQ ID NO:6) does not align with the Mab STM073 heavy chain V domain of SEQ ID NO: 3 at positions 52-57.  

5. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.  Claim 2 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The recitation “wherein the VH domain has an amino acid sequence of SEQ ID NO: 3” in claim 2 is indefinite because VH CDR2 of  SEQ ID NO: 6 does not match 100% with VH of SEQ ID NO: 3 at positions 52-57 due to G54A substation.

Qy          1 GFTFSNS-------------------SSGGSY---------------------------- 13
              |||||||                   || |||                            
Db         26 GFTFSNSAMSWVRQTPEKRLEWVATISSAGSYTYYPDSVKGRFTISRDNAKNTLYLQMSS 85

Qy         14 -----------TRHYDYYFDY 23
                         ||||||||||
Db         86 LRSEDTALYYCTRHYDYYFDY 106


7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
s 1, 19, 22, 26, 29, 31, 38-40, 47, 55, 57, and 68-83  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims use open language “comprising” and “an amino acid sequence of SEQ ID NO: X”, the phrase results in an antibody comprising the claimed antibody or any portion of the claimed “SEQ ID NO: X”.  The claim terminology “an amino acid sequence of SEQ ID NO: X” does not  place size limits on the VH/VL/CDRs, but rather reads on any portion of the claimed VH/ VL/ CDRs of SEQ ID NO.  The VH/VL/CDRs are generic with respect to size, encompassing anything from dimers on up to the full size of the claimed SEQ ID NOs.   

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of selectively binds to glycosylated PD-L1. 

 It is suggested that the phrases “an amino acid sequence of SEQ ID NO: X” be changed to “the amino acid sequence of SEQ ID NO: X” to overcome this rejection.

Claim 26  encompasses a genus of antibody comprising either a VH or a VL and modification in a VH / VL  sequence encoded up to 5% identical to SEQ ID NO: 2/10.  The claim reads on a genus of antibodies comprising CDRs modification, as well as a genus of  antibody comprising less than the required 6 CDRs.  The rejection was made in the previous Office Action mailed 6/30/2020.  Applicant remarks fails to address this issue.  The rejection is maintained for the reasons of records. 

Claim 71  encompasses a genus of antibody comprising both a VH and a VL and modification in a VH / VL  sequence encoded up to 5% identical to SEQ ID NO: 10 /26.  The claim reads on a genus of antibodies comprising CDRs modification.  The rejection was made in the previous Office Action mailed 6/30/2020.  Applicant remarks fails to address this issue.  The rejection is maintained for the reasons of records. 

It is suggested that claim 71 be amended to depend from claim 70 to overcome this rejection.  

“The isolate antibody according to claim 70, wherein the VH domain encoded by . . .  and  the VL domain encoded by . . .”


9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 1, 3, 6, 8-12, 14, 17, 19, 22, 26, 29, 31, 38-40, 42,  47, 55, 57 and 58  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10-13, 31, 33, 35, 37, 40, 41, 44-46, 52, 58, 65, 67, 71, and 80 of copending Application No. 16318840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `840 applicant are directed to methods of treating a PD-L1 positive cancer, tumor, or neoplasm that use antibodies that are a species or a subgenus that anticipates instantly claimed genus.   The `840 application claims the use STM073 of VH/VL of SEQ ID NO: 44/52 and STM108 comprising VH /VL of SEQ ID NOs: 60/68 in the treatment of cancer.  The instant case is not a divisional filing of application that `840 applicant.  According, 35 USC 121 does not apply.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments, filed 12/30/2020, have been fully considered, but have not been found convincing.



However, the `840 application claims the use STM073 of VH/VL of SEQ ID NO: 44/52 and STM108 comprising VH /VL of SEQ ID NOs: 60/68 in the treatment of cancer.


11.  No claim is allowed.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644